                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

UNITED STATES OF AMERICA                                 §
                                                         §
v.                                                       §            Criminal Action No. 3:19-cr-296-L
                                                         §
ROBERT KERR                                              §

                              MEMORANDUM OPINION AND ORDER

        Before the court is Defendant Robert Kerr’s (“Defendant”) Motion for Continued Pretrial

Release 1 (“Motion”) (Doc. 32), filed March 24, 2020. After careful consideration of the Motion,

response, reply, record, and applicable law, the court denies Defendant’s Motion for Continued

Pretrial Release.

I.      Factual and Procedural Background

        On February 4, 2020, Defendant pled guilty to Receipt of Child Pornography in violation

of 18 U.S.C. § 2252A(a)(2), pursuant to a plea agreement (Doc. 18). On February 26, 2020, United

States Magistrate Judge David Horan ordered Defendant to file a motion to continue pretrial

release. See Doc. 27. Defendant filed the required motion (Doc. 28) on March 6, 2020, and the

Government filed its response (Doc. 29) on March 10, 2020. After considering the parties’ briefing

and arguments at the March 10, 2020 detention hearing, Magistrate Judge Horan denied

Defendant’s Motion to Continue Pretrial Release (Doc. 28) and ordered him detained.                              In

supporting his decision, Magistrate Judge Horan acknowledged that Defendant had been compliant

with his pretrial release conditions, but he also determined that, while Defendant’s behavior had

been commendable, he did not clearly show that there were exceptional circumstances under 18




1
 Based on the posture of this action, the court considers Defendant’s Motion as a Motion to Revoke the United States
Magistrate Judge’s Detention Order (Doc. 31) and will rule on it accordingly.


Memorandum Opinion and Order – Page 1
U.S.C. § 3145(c) 2 as to why he should not be detained under the mandate provided in 18 U.S.C. §

3143(a)(2). 3 For those reasons, Defendant was committed to the custody of the United States

Marshal until his sentencing hearing on July 6, 2020.

           On March 24, 2020, Defendant filed the present Motion, requesting that he be placed back

on pretrial release due to the COVID-19 health crisis. The Government filed its response in

opposition the same day, and Defendant filed his reply on March 26, 2020.

II.        Discussion

           Defendant seeks to revoke Magistrate Judge Horan’s Detention Order due to the COVID-

19 pandemic and requests that this court reinstate his pretrial release. Specifically, he contends

that “[p]re-sentencing detention poses a continuing health risk to [Defendant], in part, because the

conditions of his confinement require him to be in close proximity with guards and other inmates,

limit[s] his ability to practice ‘Social Distancing,’ and even limits his ability to wash his clothes



2
    18 U.S.C. § 3145(c) provides in pertinent part:

           A person subject to detention pursuant to section 3143(a)(2) or (b)(2), and who meets the conditions
           of release set forth in section 3143(a)(1) or (b)(1) may be ordered released, under appropriate
           conditions, by the judicial officer, if it is clearly shown that there are exceptional reasons why such
           person’s detention would not be appropriate.
3
    18 U.S.C. § 3143(a)(2) provides:

                    (2) The judicial officer shall order that a person who has been found guilty of an offense in
           a case described in subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting
           imposition or execution of sentence be detained unless—

           (A)
             (i) the judicial officer finds there is a substantial likelihood that a motion for acquittal or new trial
             will be granted; or

             (ii) an attorney for the Government has recommended that no sentence of imprisonment be
             imposed on the person; and

           (B) the judicial officer finds by clear and convincing evidence that the person is not likely to flee or
           pose a danger to any other person or the community.

Section 3142(f)(1)(E), includes “any felony that is not otherwise a crime of violence that involves a minor
victim,” which includes Defendant’s offense of Receipt of Child Pornography. See 18 U.S.C. § 3142(f)(1)(E).


Memorandum Opinion and Order – Page 2
and his hands, all while exposing him to a rotating population of inmates and guards.” Def.’s Mot.

2. Additionally, he acknowledges that no exceptional circumstances warranted continuation of his

pretrial release at the time of the detention order on March 10, 2020; however, he asserts that

“circumstances have changed significantly with the declaration of a public health disaster from the

COVID-19 pandemic.” Id. at 3.

          In support of his assertion, he contends that the global COVID-19 pandemic is the

definition of “extraordinary” and distinguishes this case from those relied on by the Magistrate

Judge to detain him. Moreover, he asserts that, despite the Magistrate Judge’s rationale for

detention, his continued detention: (1) poses a grave risk to him, as “it is almost a certainty that an

outbreak of COVID-19 will occur in [his] facility[,]” and “[w]hen COVID-19 infects [his] unit,

the already burdened medical system will likely be unable to respond to his immediate medical

needs” (Id. at 11); and (2) poses a grave risk to the community because “[t]he more people [that]

remain detained in detention facilities, the greater likelihood of an unchecked outbreak of COVID-

19 within our detention facilities and jails.” Id. For these reasons, Defendant requests that he be

released and placed back on pretrial conditions until his July 2020 sentencing hearing.

          In response, the Government asserts that Defendant’s Motion is not based “on any errors

of fact or law, but rather on the speculative prospect of a COVID-19 outbreak at a facility where

he is being detained.” Gov’t’s Resp. 1. It further asserts, “Defendant’s speculation is both

unsubstantiated and unwarranted, and at least one district court has already rejected this type of

argument[.]” Id. (citing United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3

(D. Md. Mar. 17, 2020). Thus, according to the Government, Defendant’s Motion should be

denied.




Memorandum Opinion and Order – Page 3
       In supporting its assertion, the Government contends that: (1) Defendant has not provided

an exceptional circumstance as to why detention is not appropriate pursuant to 18 U.S.C. § 3145(c);

and (2) Bureau of Prison (“BOP”) officials have established comprehensive measures to avoid and

address a COVID-19 infection, if necessary; and (3) the existence of COVID-19 does not justify

releasing Defendant. Moreover, the Government asserts that, “Defendant’s speculative concerns

[regarding a COVID-19 outbreak] should not be able to trump the careful balance of factors

prescribed by Congress in determining whether he is properly subject to pretrial detention.” Id.

       The Government also highlights that courts have generally recognized that it is rare that

health conditions present an exceptional reason for release, as reasonably necessary treatments are

available in prison. See id. (citing out-of-jurisdiction cases) (citations omitted). Thus, the

Government contends that, in light of the precautions and efforts of BOP officials to address a

possible COVID-19 issue, Defendant has failed to make a factual record that his potential medical

needs cannot be met during detention. Moreover, it asserts that awarding Defendant’s requested

relief would cause a flood of other similar, generic requests. Thus, for the reasons presented, the

Government asserts that Defendant’s Motion should be denied.

       In his Reply (Doc. 34), Defendant reiterates the arguments asserted in his Motion and

acknowledges that COVID-19 has not yet reached the detention center. He contends, however,

that he seeks a continuance of pretrial release before it reaches the facility. He also refers to a

Dallas Morning News article titled: “Texas [P]risons [H]old [P]otential for [C]oronavirus

[D]isaster, with [E]lderly [I]nmates [M]ost at [R]isk” to suggest that his age makes this an

exceptional circumstance warranting release. Pl.’s Reply 2, at Ex. 1.

       After careful consideration of the parties’ assertions, the court finds Defendant’s assertions

unpersuasive. As the Government notes, Defendant makes no assertion that Magistrate Judge




Memorandum Opinion and Order – Page 4
Horan incorrectly applied 18 U.S.C. § 3145(c). Moreover, while the COVID-19 health crisis has

certainly created an unprecedented and extraordinary situation, Defendant has not demonstrated

why his speculative concern about an outbreak arises to an exceptional circumstance as

contemplated under Section 3145(c). Nonetheless, Defendant asserts that his age presents an

exceptional circumstance supporting his release because his continued detention poses a health

risk to him and the community.

       District courts have already rejected arguments similar to Defendants under similar

circumstances and often cite to the Martin case, highlighted by the Government, in support of their

denial of motions to revoke because of COVID-19. See United States v. Adams, No. DKC 19-

257-003, 2020 WL 1457916, at *1 (D. Md. Mar. 25, 2020) (rejecting the defendant’s arguments

that COVID-19 concerns and his age warranted release despite detention under 18 U.S.C. §

3143(a)(2)); see also United States v. Morris, No. 17-107(01), 2020 WL 1471683, *3-4 (D. Minn.

Mar. 26, 2020) (rejecting the defendant’s COVID-19 concerns due to his poor health and age, as

he was detained under 18 U.S.C. § 3143(a)(2) and failed to present an exceptional reason for

release under 18 U.S.C. § 3145(c)).

       While the above-referenced cases are not binding on this court, it finds them persuasive,

given their factual similarities to the present case. Similar to Adams and Morris, Defendant cites

his age as an exceptional circumstance given the potential of a COVID-19 outbreak in his facility

and his increased vulnerability to the virus. Defendant is 50 years of age. While he may be older

than the typical defendant in federal court, he does not fall within the category of persons who are

at an increased risk of contracting COVID-19. The court understands that no age group is immune

to COVID-19, but all health and scientific information that this court has read and researched

shows that persons over 60 years of age are the most vulnerable and at greater risk of contracting




Memorandum Opinion and Order – Page 5
COVID-19. 4 As Defendant’s age falls well below the threshold for an increased risk of contracting

COVID-19, the court finds his argument unavailing. Moreover, Defendant makes no assertion,

unlike the defendant in Morris, that he has an underlying health condition that makes him more

susceptible to contracting COVID-19 than other detainees in the event of an outbreak. Even had

he made such assertion, the court is not convinced that it would be sufficient, without more, to

meet his burden under Section 3145(c).

        Defendant also fails to demonstrate that his concerns raise an exceptional circumstance as

to him in particular. While the court understands Defendant’s concerns during these trying times,

the fear of a COVID-19 outbreak at his facility is not unique to the prison population, as virtually

any person confined at a jail or prison would have the same concerns. Instead, he relies on the

speculative assertion that a COVID-19 outbreak is likely to occur at his facility without any

particularized evidence to support that assertion. Any detainee would be exposed to the same risk

that Defendant presents, and, as other courts have also concluded, the court cannot not release

every detainee who may be at risk of contracting COVID-19, as it would then be required to release

all detainees. See e.g. United Stated v. Fitzgerald, No. 2:17-cr-00295-JCM-NJK, 2020 WL

1433932, at *2 (D. Nev. Mar. 24, 2020) (“Defendant’s argument applies equally to every detainee

in detention; however, the Court cannot release every detainee at risk of contracting COVID-19

because the Court would then be obligated to release every detainee.”).

        The court has conducted an independent review of Magistrate Judge Horan’s Detention

Order, and concludes that his Order denying Defendant’s continued pretrial release was correctly

decided.    Accordingly, without more than what Defendant has presented, the court rejects

Defendant’s arguments and determines that he has failed to meet his obligation to demonstrate an


4
  As the information regarding which age group of persons is at greater risk for contracting COVID-19 cannot be
reasonably disputed, the court takes judicial notice of this fact pursuant to Federal Rule of Evidence 201.


Memorandum Opinion and Order – Page 6
exceptional circumstance exists that warrants his release under 18 U.S.C. § 3145(c). The court,

therefore, denies Defendant’s Motion for Continued Pretrial Release (Doc. 32).

       It is so ordered this 31st day of March, 2020.


                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Memorandum Opinion and Order – Page 7
